PER CURIAM.
This is the appeal and cross-appeal of the deputy commissioner’s order granting benefits to James Watson. Watson has abandoned his cross-appeal. The appellant, however, raises four points for our consideration including whether the deputy commissioner erred in granting attorney’s fees. The order appealed from was dated October 9, 1979. In that order, the deputy commissioner reserved jurisdiction to determine an appropriate attorney’s fee. On December 12, 1979, the deputy commissioner rendered an order awarding an attorney’s fee. The appellant did not appeal the order of December 12,1979, and, therefore, this issue is not appropriate for our consideration. We further find that the other points on appeal do not warrant reversing the deputy commissioner’s order. Accordingly, the order is affirmed.
MILLS, C. J., and McCORD and THOMPSON, JJ., concur.